ICJ_097_NuclearTests-ExaminationSituation_NZL_FRA_1995-09-22_ORD_01_NA_02_FR.txt. 310

DÉCLARATION DE M. ODA
[Traduction]

Je souscris pleinement à l’ordonnance qui écarte la demande de la
Nouvelle-Zélande tendant à rouvrir l’affaire des Essais nucléaires ({ Nouvelle-
Zélande c. France) de 1973-1974, tout comme je partage le raisonnement
de la Cour quant aux motifs de procédure qui l’ont conduite à écarter
cette demande. Toutefois, en ma qualité de membre de la Cour ressortis-
sant du seul pays qui a subi les effets dévastateurs des armes nucléaires, je
me dois d’exprimer, à titre personnel, le vœu qu'il ne soit plus jamais
procédé, en aucune circonstance, à aucun essai de quelque arme nucléaire
que ce soit.

(Signé) Shigeru ODA.

26
